United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1234
Issued: February 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2010 appellant filed a timely appeal from a March 9, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated wage-loss compensation and medical
benefits effective July 5, 2009.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) dated September 5, 2002 alleging
injury to her ankle in the performance of duty on August 7, 2002. She was delivering mail when
a dog scared her and she twisted her ankle while running away. On October 1, 2002 the Office
accepted the claim for left ankle sprain. Appellant worked intermittently and was placed on the
periodic rolls in July 2006.

In a June 11, 2007 report, Dr. Brian Levy, the treating podiatrist, advised that appellant
underwent surgery, described as a decompression of the intermediate dorsal cutaneous nerve of
the left foot. He noted that there had been a previous ankle arthroscopic surgery.1
The Office referred appellant for a second opinion examination by Dr. Andrew Weiss, an
orthopedic surgeon. In a report dated November 20, 2007, Dr. Weiss provided a history and
results on examination. He diagnosed left ankle sprain, status post left ankle arthroscopy and
status post resection of the dorsal cutaneous nerve. Dr. Weiss opined that the accepted left ankle
sprain had resolved and that appellant was capable of performing her regular duty as a letter
carrier.
In a report dated January 2, 2008, Dr. Levy stated that appellant had suffered
complications with the surgery and provided results on examination. He opined that appellant
had 80 percent functional capacity of her left foot and ankle and would be able to work four
hours a day at her regular job with four hours of limited duty.
The Office found a conflict in medical opinion regarding the extent of appellant’s
employment-related condition and disability. Appellant was referred to Dr. Stanley Soren, a
Board-certified orthopedic surgeon, for an impartial referee examination. In a report dated
April 15, 2008, Dr. Soren listed a history, results on examination and reviewed the medical
evidence. He diagnosed sprain of the left ankle, anterolateral, primarily involving the anterior
talofibular ligament, status post left ankle arthroscopy with lateral ligament repair,
decompression of the intermediate dorsal cutaneous nerve of the left foot and wound dehiscence
after the ankle arthroscopy and lateral ankle ligament repair of May 30, 2006. Dr. Soren opined
that appellant had recovered from the accepted conditions, but noted that she had tender sutures
on the anterolateral ankle incision that was related to the employment injury. He found that
appellant should not work more than four hours a day as a letter carrier. Dr. Soren advised that
after the sutures were resected and pending a reasonable recovery period, appellant could work
regular duty full time.
On August 12, 2008 appellant underwent left ankle surgery involving an excision of left
ankle scars performed by Dr. Levy. The Office referred appellant to Dr. Soren and requested a
supplemental report regarding the nature and extent of a continuing employment-related
condition.
In a report dated January 13, 2009, Dr. Soren reviewed a history of injury and provided
results on examination. He stated, “[Appellant] has recovered quite well from her left ankle
sprain/strain and the surgical procedures. At the present time, [appellant] is capable of returning
to full duty, eight-hour-a-day capacity, as a letter carrier. There is no need for any further
medical treatment or surgery relative to the left foot and ankle.” Dr. Soren advised that the
surgical scars would remain, but appellant had made an excellent recovery and could resume her
usual occupation on a full-time basis.
By letter dated May 11, 2009, the Office notified appellant that it proposed to terminate
her compensation benefits based on the weight of the medical evidence, as represented by
1

The record indicates appellant underwent surgery on May 30, 2006.

2

Dr. Soren. In a May 26, 2009 report, Dr. Levy stated that her current visit “showed improved
signs, but still disability was present.” He opined that appellant could work limited duty.
In a decision dated June 17, 2009, the Office terminated appellant’s compensation
benefits effective July 5, 2009. It found the weight of the evidence was represented by
Dr. Soren.
Appellant requested a review of the written record. In a report dated July 9, 2009,
Dr. Levy stated that appellant had never fully recovered from her 2002 injury. He advised that
her gait continued to be altered and her ankle became painful on excessive use.
In a decision dated November 16, 2009, an Office hearing representative affirmed the
June 17, 2009 decision, finding that Dr. Soren represented the weight of the medical evidence.
In a letter dated December 2, 2009, appellant requested reconsideration of her claim. She
submitted an August 29, 2009 report from Dr. Levy opining that she continued to have an
employment-related left ankle condition that had permanently affected her ability to work in the
same capacity as prior to the injury. Contrary to Dr. Soren’s report, he noted significant findings
affecting appellant’s ability to work. Dr. Levy stated that continuing to work could lead to more
progression of the left ankle pathology.
In a decision dated March 9, 2010, the Office denied modification of its prior decisions.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.4 The
implementing regulations state that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is

2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

Furman G. Peake, 41 ECAB 361 (1990).

4

5 U.S.C. § 8123.

3

called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.5
It is well established that, when a case is referred to a referee examiner for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.6
ANALYSIS
The Office accepted appellant’s claim for a left ankle sprain and she received
compensation on the periodic rolls. It found a conflict under 5 U.S.C. § 8123(a) between the
attending podiatrist, Dr. Levy, and a second opinion physician, Dr. Weiss. Dr. Levy advised that
appellant remained partially disabled due to the employment injury, while Dr. Weiss opined that
the employment injury had resolved and appellant could perform her date-of-injury position.
The Office referred appellant to Dr. Soren as the impartial specialist. Dr. Soren provided
reports dated April 15, 2008 and January 13, 2009. He reviewed a complete history and
provided detailed findings on examination. Dr. Soren opined that appellant had recovered from
her employment injury, with the exception of tender sutures from the ankle surgery. Following
excision surgery on August 12, 2008, he found that appellant was capable of returning to her
letter carrier position, with no further medical treatment necessary. Dr. Soren stated that
appellant had made an excellent recovery following the August 2008 surgery. His opinion was
based on two examinations and a thorough review of the medical history and evidence. As
noted, a rationalized opinion from a referee physician is entitled to special weight.
The Board notes appellant submitted additional reports from Dr. Levy reiterating his
opinion that appellant continued to have an employment-related disability. Additional reports
from a physician on one side of the conflict that is properly resolved by a referee physician are
generally insufficient to overcome the weight accorded the referee’s report or create a new
conflict.7 The Board finds that Dr. Soren’s opinion represents the weight of the medical
evidence.
On appeal, appellant argues that the evidence submitted supported a continuing
employment-related disability and the Office unreasonably sought second opinion evidence. The
Board notes, however, that the Office may require an employee to submit to an examination as
frequently and at the times and places as may be reasonably required.8 There is no evidence that
the development of the medical evidence was unreasonable in this case. Appellant asserted that
the Office had unjustifiably limited the characterization of the work-related condition. The
accepted condition was a left ankle sprain, with arthroscopic surgery in May 2006. It is not clear
whether appellant felt additional conditions should be accepted, and if so, she would have to
5

20 C.F.R. § 10.321 (1999).

6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

7

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

8

5 U.S.C. § 8123(a).

4

identify the specific conditions and the medical evidence supporting the additional diagnosed
conditions.9 Appellant argues that “OWCP evidence” was unrationalized and of limited
probative value. For the reasons noted above, the referee physician, Dr. Soren, provided a
probative medical opinion based on a complete background that represents the weight of the
evidence.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate wage-loss
compensation and medical benefits effective July 5, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 9, 2010 and November 16, 2009 are affirmed.
Issued: February 2, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

It is appellant’s burden of proof to establish a specific condition as causally related to the employment injury.
Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

